      Case 7:19-cv-00150-DC-RCG Document 45 Filed 05/12/20 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                             MIDLAND/ODESSA DIVISION

JOHN NEWSOME, JR., Individually                  §
and On Behalf of All Others Similarly            §
Situated,                                        §
            Plaintiff,                           §
                                                 §
v.                                               §          No. MO:19-CV-0150-DC-RCG
                                                 §
QES PRESSURE CONTROL, LLC,                       §
          Defendant.                             §

      REPORT AND RECOMMENDATION OF THE U.S. MAGISTRATE JUDGE

       BEFORE THE COURT is Plaintiff John Newsome, Jr.’s Renewed Motion for

Conditional Certification of Collective Action, for Approval and Distribution of Notice and for

Disclosure of Contact Information (“Motion for Conditional Certification”). (Doc. 34). Also

before the Court is Defendant QES Pressure Control, LLC’s Motion to Exclude Arbitration

Employees From Notice. (Doc. 18). This case is before the undersigned through an Order

pursuant to 28 U.S.C. § 636 and Appendix C of the Local Court Rules for the Assignment of

Duties to United States Magistrate Judges. (Doc. 5). After due consideration, the undersigned

RECOMMENDS that Plaintiff’s Motion for Conditional Certification be GRANTED IN

PART. (Doc. 34). Additionally, the undersigned RECOMMENDS that Defendant’s Motion to

Exclude Arbitration Employees from Notice be GRANTED. (Doc. 18).

                                  I.      BACKGROUND

       On June 24, 2019, Plaintiff filed this suit as a collective action against Defendant QES

Pressure Control, LLC (“Defendant”) alleging violations of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. §§ 201, et seq. Defendant is an oil and gas company that provides various

services including: “coiled tubing, fluid pumping, nitrogen, rig-assist snubbing, well control, and
      Case 7:19-cv-00150-DC-RCG Document 45 Filed 05/12/20 Page 2 of 14




special services.” (Doc. 1 at 3). Plaintiff asserts he worked for Defendant as a “Field/Coil Tubing

Supervisor” from approximately May 2016 to May 2019. (Doc. 13-1 at 2). Plaintiff alleges he

was paid on a salary basis with an additional flat rate for each day worked. Id. Plaintiff brings

this action on behalf of similarly situated former and current employees of Defendant to recover

unpaid overtime wages and other damages. (Doc. 1 at 9–10).

       On September 24, 2019, Plaintiff filed his first motion for conditional certification. (Doc.

13). Plaintiff sought conditional certification of the following class:

               All Salaried Field Supervisors employed within the past three
               years.

Id. at 1. Plaintiff also sought approval of his proposed method of notice. (Doc. 14). In the March

17, 2020 Report and Recommendation issued on Plaintiff’s first motion for conditional

certification, the undersigned recommended that the motion be denied without prejudice on the

basis that Plaintiff had failed to satisfy the third prong of the first stage of the Lusardi analysis.

(Doc. 32). On April 30, 2020, the District Judge adopted the Report and Recommendation and

denied Plaintiff’s first motion for conditional certification and accompanying motion for

approval of notice without prejudice. (Doc. 43).

       On March 22, 2020, Plaintiff filed a Notice of Consent to Join Collective Action for opt-

in plaintiff David Vann. (Doc. 33). On March 23, 2020, Plaintiff filed the instant “renewed”

Motion for Conditional Certification. (Doc. 34). On March 30, 2020, Defendant filed a response

in opposition. (Doc. 35). On April 1, 2020, Plaintiff filed a reply. (Doc. 38).

       Also pending before the Court is Defendant’s Motion to Exclude Arbitration Employees

from Notice. (Doc. 18). Defendant filed this motion on October 15, 2019, seeking to exclude

from notice all employees who are prohibited from joining this suit pursuant to valid arbitration

agreements. Id. Plaintiff filed a response in opposition on October 22, 2019. (Doc. 27).

                                                   2
       Case 7:19-cv-00150-DC-RCG Document 45 Filed 05/12/20 Page 3 of 14




Defendant filed a timely reply on October 23, 2019. (Doc. 28).

        On April 22, 2020, the Court held a telephonic hearing on these matters. Accordingly,

both motions are now ready for disposition.

                                      II.      LEGAL STANDARD

        a. Conditional Certification

        An employee may bring an action for violations of the minimum wage and overtime

provisions of the FLSA either individually or as a collective action on behalf of himself and

“other employees similarly situated.” 29 U.S.C. § 216(b). Unlike a class action filed under

Federal Rule of Civil Procedure 23(c), a collective action under § 216(b) provides for a

procedure for prospective plaintiffs to “opt-in,” i.e., affirmatively notify the court of their

intention to become parties to the collective action. Roussell v. Brinker Int’l, Inc., 441 F. App’x

222, 225 (5th Cir. 2011) (citing Sandoz v. Cingular Wireless LLC, 553 F.3d 913, 916 (5th Cir.

2008)). Although the Fifth Circuit has declined to adopt a specific test to determine when a court

should conditionally certify a class or grant notice in a case brought under the FLSA, the

majority of courts within the Fifth Circuit have adopted the Lusardi two-stage approach, after

Lusardi v. Xerox Corp., 118 F.R.D. 351 (D.N.J. 1987).1

        The two stages of the Lusardi approach are the “notice stage” and the “decertification

stage.” See Mooney v. Aramco Servs. Co., 54 F.3d 1207, 1216 (5th Cir. 1995), overruled on

other grounds, Desert Palace, Inc. v. Costa, 539 U.S. 90 (2003). At the notice stage, the district

court “determines whether the putative class members’ claims are sufficiently similar to merit

sending notice of the action to possible members of the class.” Acevedo v. Allsup’s Convenience



1. See, e.g., Vanzzini v. Action Meat Distribs., Inc., 995 F. Supp. 2d 703, 719 (S.D. Tex. 2014) (applying Lusardi);
Mateos v. Select Energy Servs., LLC, 977 F. Supp. 2d 640, 643 (W.D. Tex. 2013); Tice v. AOC Senior Home Health
Corp., 826 F. Supp. 2d 990, 994 (E.D. Tex. 2011); Marshall v. Eyemasters of Tex., Ltd., 272 F.R.D. 447, 449 (N.D.
Tex. 2011).

                                                         3
       Case 7:19-cv-00150-DC-RCG Document 45 Filed 05/12/20 Page 4 of 14




Stores, Inc., 600 F.3d 516, 519 (5th Cir. 2010). “Because the court has minimal evidence, this

determination is made using a fairly lenient standard, and typically results in ‘conditional

certification’ of a representative class.” Mooney, 54 F.3d at 1214. During the notice stage, the

court makes its decision “usually based only on the pleadings and any affidavits which have been

submitted[.]” Id. Courts “appear to require nothing more than substantial allegations that the

putative class members were together the victims of a single decision, policy, or plan infected by

discrimination.” Mooney, 54 F.3d at 1214 n.8. If the court finds that the putative class members

are similarly situated, then conditional certification is warranted and the plaintiff will be given

the opportunity to send notice to potential class members. Id. After the class members have opted

in and discovery is complete, the defendant may then file a decertification motion—the second

stage of the Lusardi approach—asking the court to reassess whether the class members are

similarly situated. Id. At that point, the court will fully evaluate the merits of the class

certification. Id.

        While a plaintiff’s burden at the notice stage is “not onerous, neither is it invisible.”

Smith v. M-I, LLC, No. 5:17-CV-00788-FB-RBF, 2018 WL 386624, at *3 (W.D. Tex. August

14, 2018) (quoting Songer v. Dillon Res., Inc., 569 F. Supp. 2d 703, 706 (N.D. Tex. 2008)). “[A]t

the notice stage, the plaintiff must [still] make a preliminary factual showing that he is ‘similarly

situated to the other employees named in his proposed class.” Id. (citing Mathis v. Stuart

Petroleum Testers, Inc., No. 5:16-CV-094-RP, 2016 WL 4533271, at *2 (W.D. Tex. Aug. 29,

2016)). Additionally, plaintiffs must show that proposed class members are both “similarly

situated in terms of job requirements and similarly situated in terms of payment provisions.” Id.

Courts have also required plaintiffs to show that other aggrieved individuals want to opt-in to the

lawsuit. Id. (citing Tolentino v. C & J Spec–Rent Servs., Inc., 716 F. Supp. 2d 642, 647 (S.D.



                                                 4
      Case 7:19-cv-00150-DC-RCG Document 45 Filed 05/12/20 Page 5 of 14




Tex. 2010)).



       b. In Re JPMorgan Chase & Company—Exclusion of Arbitration Employees

       The Fifth Circuit recently held in In re JPMorgan Chase & Co. that “district courts may

not send notice to an employee with a valid arbitration agreement unless the record shows that

nothing in the agreement would prohibit that employee from participating in the collective

action.” 916 F.3d 494, 501 (5th Cir. 2019). In that case, the plaintiffs moved to conditionally

certify a collective action in an FLSA overtime compensation action. Id. at 498. The defendant

argued that many of the putative collective action members waived their rights to proceed in a

collective action through binding arbitration agreements and thus should not receive notice of the

action. Id. The district court conditionally certified the action and authorized notice even to those

individuals who had signed arbitration agreements. Id. The Fifth Circuit found it was error to

notify individuals who would not be able to ultimately participate in the collective action due to

binding arbitration agreements. Id. at 502. However, the Fifth Circuit explained that courts must

first identify which employees entered into valid arbitration agreements with the defendant. Id.

The Fifth Circuit further instructed that “an employer that seeks to avoid a collective action, as to

a particular employee, has the burden to show, by a preponderance of the evidence, the existence

of a valid arbitration agreement for that employee.” Id. at 502–03.

                                    III.    DISCUSSION

   a. Conditional Certification

       Regarding conditional certification, the Court’s analysis need only address the first stage

of the Lusardi inquiry. Accordingly, Plaintiff must show that “(1) there is a reasonable basis for

crediting the assertion that aggrieved individuals exist; (2) those aggrieved individuals are



                                                 5
      Case 7:19-cv-00150-DC-RCG Document 45 Filed 05/12/20 Page 6 of 14




similarly situated to the plaintiff in relevant respects given the claims and defenses asserted; and

(3) those individuals want to opt in to the lawsuit.” Tolentino, 716 F. Supp. 2d at 647.

       In the Report and Recommendation issued on March 17, 2020, the undersigned found

that Plaintiff had satisfied the first two prongs but had failed to satisfy the last prong of the first

stage of Lusardi. (See generally Doc. 32). For that reason, the undersigned recommended that

Plaintiff’s first motion for conditional certification and the authorization of notice be denied

without prejudice. Id. On April 30, 2020, the District Judge adopted the March 17, 2020 Report

and Recommendation. (Doc. 43).

       On March 22, 2020, Plaintiff filed the Notice of Consent to Join of David Vann. (Doc.

33). On the same day, Plaintiff filed the instant renewed Motion for Conditional Certification.

(Doc. 34). On March 30, 2020, Defendant filed a Motion to Compel Arbitration of Claims by

Opt-In David Vann. (Doc. 36). Plaintiff did not oppose the Motion to Compel Arbitration. For

that reason, on May 6, 2020, the undersigned issued a Report and Recommendation that the

Motion to Compel Arbitration be granted and that David Vann’s claims against Defendant be

dismissed. (Doc. 44).

       The undersigned will analyze each element required at stage one of the Lusardi analysis

below. However, as the undersigned previously found that Plaintiff had satisfied the first two

elements, the main focus will be on whether David Vann’s Notice of Consent to Join satisfies the

requirement to show that others desire to opt into this suit.

       1. Whether Other Aggrieved Individuals Exist

       Plaintiff has made the required minimal showing that other aggrieved individuals exist.

To establish that other aggrieved individuals exist, a plaintiff must show “a factual nexus that

binds the named plaintiffs and potential class members as victims of a particular alleged policy



                                                  6
      Case 7:19-cv-00150-DC-RCG Document 45 Filed 05/12/20 Page 7 of 14




or practice.” Muhammad v. Pioneer Nat. Res., No. 5:16-CV-78-FB-HJB, 2016 WL 11585185, at

*2 (W.D. Tex. June 7, 2016) (quoting Black v. Settlepou, P.C., No. 3:10-CV-1418-K, 2011 WL

609884, at *3 (N.D. Tex. Feb. 14, 2011)). At the notice stage, “allegations in pleadings and

affidavits are generally sufficient to support a claim for conditional certification.” Id. (citing

Pacheco v. Aldeeb, No. 5:14-CV-121-DAE, 2015 WL 1509570, at *3 (W.D. Tex. Mar. 31,

2015)).

          Plaintiff’s declaration is sufficient to establish that other aggrieved individuals exist.

Plaintiff attests that he was paid a flat day-rate as a salaried employee. (Doc. 13-1 at 2). He

asserts that he and other field supervisors worked in excess of forty hours per week but did not

receive any overtime compensation. Id. These allegations are sufficient to “show that it is

reasonable to believe that there are other aggrieved employees who were subject to an allegedly

unlawful policy or plan.” See Muhammad, 2018 WL 11585185, at *3 (quoting Villareal v. St.

Luke’s Episcopal Hosp., 751 F. Supp. 2d 902, 916–17 (S.D. Tex. Nov. 3, 2010)).

          2. Aggrieved Co-Workers Similarly Situated to Plaintiff

          In response to Plaintiff’s renewed Motion for Conditional Certification, Defendant

reasserts many of its previous arguments that Plaintiff has failed to show that the aggrieved co-

workers are similarly situated to Plaintiff. (Doc. 25 at 4–6). Specifically, Defendant argues that

Plaintiff’s declaration is insufficient to show that other Coil Tubing Supervisors shared similar

job duties, as he offers only conclusory statements and does not specifically state that he had

conversations with others regarding their job duties. Id. at 5. Further, Defendant argues that

Plaintiff failed to show that he worked alongside any other Coil Tubing Supervisors. Id.

          Additionally, Defendant now argues that Plaintiff’s deposition testimony “confirms his

lack of knowledge of what other Coil Tubing Supervisors do.” Id. at 6. Defendant asserts that



                                                  7
      Case 7:19-cv-00150-DC-RCG Document 45 Filed 05/12/20 Page 8 of 14




Plaintiff testified he only ever worked for Defendant in Odessa, Texas and that he never worked

alongside any other Coil Tubing Supervisors. Id. Additionally, Plaintiff stated that the Coil

Tubing Supervisors did not receive uniform training. Id. In sum, Defendant argues Plaintiff lacks

personal knowledge of other Coil Tubing Supervisor’s job duties and thus has failed to show that

he is similarly situated to other Coil Tubing Supervisors. Id.

       At the notice-stage under Lusardi, a plaintiff need only provide substantial allegations

that class members were victims of a single, decision, policy, or plan. Pedigo v. 3003 S. Lamar,

LLP, 666 F. Supp. 2d 693, 698 (W.D. Tex. 2009). A plaintiff is not required to show that class

members are identical. Walker, 870 F. Supp. 2d at 468. However, courts generally require that

members of an FLSA class have similar job titles and responsibilities. See, e.g., Pacheco, 2015

WL 1509570, at *6 (holding that for class members to be similarly situated they must be subject

to common pay provisions and have similar job requirements). The purpose of requiring class

members to have similar job positions is to ensure judicial efficiency by “avoiding the need for

individualized inquiries into whether a defendant’s policy violates the FLSA as to some

employees but not others.” Id. at *7.

       All that is required at the notice stage is that the potential plaintiffs “have personal

knowledge of their own hours and compensation schemes, and they attest to having knowledge

of the general compensation scheme utilized by their employer, thus meeting the personal

knowledge requirement.” Id. Courts have held that at the conditional certification stage, plaintiffs

“need not present evidence in a form admissible at trial” and declarations should not be struck so

long as they are based on a plaintiff’s personal knowledge. Lee v. Metrocare Servs., 980 F. Supp.

2d 754, 762 (N.D. Tex. 2013) (collecting cases). Further, “plaintiffs need not compose affidavits

in their own words.” Clay v. Flounderdawg, LLC, No. 5:15-CV-923-FB-HJB, 2015 WL



                                                 8
      Case 7:19-cv-00150-DC-RCG Document 45 Filed 05/12/20 Page 9 of 14




13769448, at *5 (W.D. Tex. March 24, 2015) (citing Lang v. DirecTV, Inc., No. 10-1085, 2011

WL 6934607, at *10 (E.D. La. Dec. 30, 2011)).

       Here, the Court finds that Plaintiff has presented sufficient evidence of a widespread pay

plan by Defendant in violation of the FLSA—namely, the payment of a salary plus a day rate

without paying overtime to Coil Tubing Supervisors. (Doc. 13-1 at 2). Plaintiff has also

demonstrated that he and other Coil Tubing Supervisors were subject to Defendant’s pay plan

and performed substantially similar job duties and hours. While Plaintiff’s declaration is void of

many precise details, and while the deposition of Plaintiff may show that he has limited

knowledge of the ins and outs of other Coil Tubing Supervisors exact duties, it is reasonable at

this lenient stage to credit Plaintiff’s assertion that Defendant’s Coil Tubing Supervisors

performed substantially similar duties. Accordingly, at this stage, the undersigned finds Plaintiff

has alleged facts sufficient to show that Plaintiff is similarly situated to the potential class

members. Further, should Defendant discover further indication that this case is not well suited

for a collective action, Defendant can move for decertification at the second stage of Lusardi.

       3. Similarly Situated Individuals Want to Opt In

       Finally, Plaintiff must show that other similarly situated individuals desire to opt into this

suit. Defendant argues that because the one individual who opted into this suit is not permitted to

join based on a binding arbitration agreement, that Plaintiff has failed to show that other

similarly situated individuals desire to opt in. (Doc. 35 at 7–8).

       This Court has previously held that a named plaintiff’s testimony that other similarly-

situated individuals would be “interested to learn about their rights and opportunity to join [the]

lawsuit,” combined with a consistent declaration of a non-party individual, constitutes a

sufficient showing that others want to opt in to the suit. See Burton v. Agility Energy, Inc., No.



                                                  9
     Case 7:19-cv-00150-DC-RCG Document 45 Filed 05/12/20 Page 10 of 14




MO:17-CV-00204-DC, 2018 WL 2996909, at *4 (W.D. Tex. May 4, 2018). Here, Plaintiff states

in his declaration that based on conversations with other salaried employees he worked with, he

“believes that there are others who would want to join this lawsuit if notice was issued [] and

they were made aware of the suit.” (Doc. 13-1 at 4). Additionally, Plaintiff filed a Notice of

Consent to Join Collective Action of David Vann. (Doc. 33). While David Vann is likely

ineligible to join this suit, the undersigned finds his Notice of Consent to Join Collective Action

provides, when combined with Plaintiff’s assertion that he believes there are others who wish to

join this suit, sufficient evidence that others desire to join this suit. David Vann’s potential

ineligibility due to the arbitration agreement does not preclude his Notice of Consent to Join

Collective Action from demonstrating that others wish to join this suit.

       Accordingly, considering the lenient standard at this stage, the Court finds Plaintiff has

made a sufficient showing that others wish to join this suit. See, e.g., Dyson v. Stuart Petroleum

Testers, Inc., 308 F.R.D. 510, 514 (W.D. Tex. 2015); Pacheco, 2015 WL 1509570, at *8) (two

declarations attesting “many” current and former employees would join lawsuit found to be a

sufficient basis for conditional certification); Reid v. Timeless Restaurants, Inc., 3:09-CV-2481-

L, 2010 WL 4627873, at *3 (N.D. Tex. Nov. 5, 2010) (finding “evidence from two individuals

who experienced similar employment pay practices . . . and [who] stated that they are aware of

others who also experienced them” sufficient to support motion for conditional certification);

Tolentino, 716 F. Supp. 2d at 653 (finding two declarations of similarly situated individuals and

complaint sufficient to demonstrate the existence of employees who would opt-in). Thus—while

the evidence presented is minimal—the Court finds that Plaintiff has similarly satisfied his

lenient burden with respect to the third element of the Lusardi inquiry. See Pacheco, 2015 WL

1509570, at *8; see also Dyson, 308 F.R.D. 510, 514 (W.D. Tex. 2015) (finding declarations



                                                10
      Case 7:19-cv-00150-DC-RCG Document 45 Filed 05/12/20 Page 11 of 14




from named plaintiff and one other individual stating their belief that others may be interested in

joining the lawsuit was sufficient “at this early stage”).

       In sum, Plaintiff has demonstrated: “(1) there is a reasonable basis for crediting the

assertion that aggrieved individuals exist; (2) those aggrieved individuals are similarly situated to

the plaintiff in relevant respects given the claims and defenses asserted; and (3) those individuals

want to opt in to the lawsuit.” Tolentino, 716 F. Supp. 2d at 647. However, the undersigned

recommends that the District Judge narrow the class based on Plaintiff’s actual job title of Coil

Tubing Supervisor. Additionally, the class should only cover those individuals who have worked

for Defendants three years prior to the issuance of the order conditionally certifying the class.

       Accordingly, the Court should conditionally certify the following class:

               All Coil Tubing Supervisors employed by Defendant within the
               past three years of the issuance of the Order conditionally
               certifying the class.

   b. Exclusion of Arbitration Employees from Notice

       The undersigned now turns to Defendant’s Motion to Exclude Arbitration Employees

from Notice (“Motion to Exclude”). (Doc. 18). Defendant attaches its Employee Handbook

which contains the following arbitration agreement:

               All claims arising out of or related to your employment with the
               Company, or the termination of your employment with the
               Company, including but not limited to, claims for unpaid wages . .
               . will be submitted to mandatory binding arbitration.

               ...

               No class or collective actions can be asserted in arbitration or
               otherwise. All claims, whether in arbitration or otherwise, must be
               brought solely in your individual capacity, and not as a plaintiff or
               class member in any purported class or collective proceeding, and
               not with any claim involving any other person by consolidation,
               joinder, or any other manner.



                                                  11
     Case 7:19-cv-00150-DC-RCG Document 45 Filed 05/12/20 Page 12 of 14




(Doc. 18-1 at 20). Defendant also attaches the signed Acknowledgment and Receipt of Employee

Handbook for approximately forty of its employees. (Doc. 18-1 at 92–128).

       The undersigned finds that, under Fifth Circuit precedent in In re JPMorgan Chase &

Co., Defendant is correct that notice to potential class members who have signed arbitration

agreements with Defendant is inappropriate at this time. 916 F.3d 494, 501 (5th Cir. 2019); Qazi

v. Stage Stores, Inc., Civil Action No. 4:18-CV-780, 2019 WL 2523564, at *2 (S.D. Tex. June

18, 2019). Defendant has shown by a preponderance of the evidence that the employees who

signed arbitration agreements will not be able to join this suit and thus should be excluded from

notice. See In re JPMorgan Chase & Co., 916 F.3d 502–03. Consequently, the undersigned

recommends that notice be distributed only to individuals who are not subject to arbitration

agreements.

   c. Conference Regarding Notice

       The parties should be ordered to meet and confer regarding any remaining issues related

to the manner and method of notice.

                                        IV.     RECOMMENDATION

       For the above reasons, and because the parties are to confer regarding the notice to the class, it

is RECOMMENDED that Plaintiff’s renewed Motion for Conditional Certification be

GRANTED IN PART. (Doc. 34).

       It is further ORDERED that Defendant’s Motion to Exclude Arbitration Employees from

Notice be GRANTED. (Doc. 18).

       Regarding notice to the potential plaintiffs, it is RECOMMENDED that the parties be

ORDERED to confer in an attempt to agree upon the content and form of notice as well as an

appropriate manner for distributing it. The parties should be required to submit to the Court their



                                                  12
         Case 7:19-cv-00150-DC-RCG Document 45 Filed 05/12/20 Page 13 of 14




proposed method of notice within fourteen (14) days of the Court conditionally certifying the

class.

          IT IS FURTHER RECOMMENDED that Notice and Consent to Join Forms be sent to

all members of the collective, except those with arbitration agreements.

          SIGNED this 12th day of May, 2020.




                                               RONALD C. GRIFFIN
                                               UNITED STATES MAGISTRATE JUDGE




                                                13
     Case 7:19-cv-00150-DC-RCG Document 45 Filed 05/12/20 Page 14 of 14




            INSTRUCTIONS FOR SERVICE AND NOTICE OF RIGHT TO APPEAL/OBJECT
        In the event that a party has not been served by the Clerk with this Report and
Recommendation electronically, pursuant to the CM/ECF procedures of this District, the Clerk is
ORDERED to mail such party a copy of this Report and Recommendation by certified mail.
Pursuant to 28 U.S.C. § 636(b)(1), any party who desires to object to this report must serve and
file written objections within fourteen (14) days after being served with a copy. A party filing
objections must specifically identify those findings, conclusions, or recommendations to which
objections are being made; the District Judge need not consider frivolous, conclusive, or general
objections. Such party shall file the objections with the Clerk of the Court and serve the
objections on all other parties. A party’s failure to file such objections to the proposed findings,
conclusions, and recommendations contained in this report shall bar the party from a de novo
determination by the District Judge. Additionally, a party’s failure to file written objections to
the proposed findings, conclusions, and recommendations contained in this report within
fourteen (14) days after being served with a copy shall bar that party, except upon grounds of
plain error, from attacking on appeal the unobjected-to proposed factual findings and legal
conclusions accepted by the District Judge. Douglass v. United Services Auto. Ass’n, 79 F.3d
1415, 1428–29 (5th Cir. 1996).




                                                14
